10-966-cv
    SEC v. Suman




                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 5th day of May, two thousand eleven.

    PRESENT:
                JOSEPH M. McLAUGHLIN,
                GUIDO CALABRESI,
                PETER W. HALL,
                            Circuit Judges.
    __________________________________________

    United States Securities and Exchange Commission,

                   Plaintiff-Appellee,

                          v.                                            10-966-cv

    Shane Bashir Suman, Monie Rahman,

                Defendants-Appellants,
    __________________________________________

    FOR APPELLANTS:                       Shane Bashir Suman, Monie Rahman, pro se,
                                          Toronto, Canada.

    FOR APPELLEE:                         David M. Becker, Mark D. Cahn, Jacob H. Stillman,
                                          Christopher Paik, Securities and Exchange Commission,
                                          Washington, D.C.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Pauley, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellants Shane Bashir Suman and Monie Rahman, proceeding pro se, appeal the

district court’s judgment granting the Securities and Exchange Commission’s summary

judgment motion in its insider trading action. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo an order granting summary judgment and ask whether the district

court properly concluded that there were no genuine issues of material fact and that the moving

party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,

321 F.3d 292, 300 (2d Cir. 2003). In determining whether there are genuine issues of material

fact, we are “required to resolve all ambiguities and draw all permissible factual inferences in

favor of the party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128,

137 (2d Cir. 2003) (internal quotation marks omitted). However, “conclusory statements or

mere allegations [are] not sufficient to defeat a summary judgment motion.” Davis v. State of

New York, 316 F.3d 93, 100 (2d Cir. 2002).

       Having conducted an independent and de novo review of the record in light of these

principles, we affirm the district court’s judgment for substantially the same reasons stated by

the district court in its thorough and well-reasoned decision. Whatever force Appellants’

defense, proffered in Suman’s affidavit, might have had, its last-minute arrival at the courthouse,

coupled with their prior refusal to submit to depositions, renders it too weak to generate a

genuine issue of material fact in light of the overwhelming and undisputed evidence against

                                                 2
them. Additionally, Appellants did not raise any meaningful or substantive challenges to the

expert report prepared by Steven L. Rogers.

        We have considered Appellants’ other arguments on appeal and have found them to be

without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.



                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                3